The defendant’s contention that his plea of guilty was not knowingly, voluntarily, and intelligently made is unpreserved for appellate review since he did not move to withdraw his plea on that ground prior to sentencing (see CPL 470.05 [2]; People v Gantt, 85 AD3d 815, 816 [2011]). In any event, his plea was knowingly, voluntarily, and intelligently made (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]).
The defendant’s contention that he was deprived of the effective assistance of counsel is without merit (see People v Ford, 86 NY2d 397, 404 [1995]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]; cf. People v Kazepis, 101 AD2d 816, 817 [1984]). Rivera, J.E, Florio, Eng, Hall and Cohen, JJ., concur.